Cite as 2016 Ark. App. 512


                   ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CV-16-262


                                                OPINION DELIVERED NOVEMBER 2, 2016

WARREN J. GREEN
                                APPELLANT
                                                APPEAL FROM THE ARKANSAS
V.                                              WORKERS’ COMPENSATION
                                                COMMISSION
NORTH LITTLE ROCK SCHOOL                        [NO. G409309]
DISTRICT AND ARKANSAS SCHOOL
BOARDS ASSOCIATION
                    APPELLEES                   AFFIRMED



                          ROBERT J. GLADWIN, Chief Judge

          Warren J. Green appeals the January 25, 2016 opinion of the Arkansas Workers’

Compensation Commission (“Commission”) that affirmed and adopted the June 16, 2015

opinion of the Administrative Law Judge (“ALJ”) and denied Green’s request for benefits

by finding that he had failed to prove that he had sustained a compensable injury. Green

argues that the decision of the Commission is not supported by substantial evidence. We

affirm.

          We review a decision of the Commission to determine whether there is substantial

evidence to support it. Queen v. Nortel Networks, 2013 Ark. App. 523. We review the

evidence and all reasonable inferences deducible therefrom in the light most favorable to

the Commission’s findings. Id. It is the Commission’s province to weigh the evidence and

determine what is most credible. Id. The issue on appeal is not whether we would have
                                 Cite as 2016 Ark. App. 512

reached a different result or whether the evidence would have supported a contrary

conclusion; we will affirm if reasonable minds could reach the Commission’s conclusion.

Id. Typically, we review only the Commission’s decision, not the ALJ’s; however, when

the Commission affirms and adopts the ALJ’s opinion as its own, which is true here, we

consider both the ALJ’s decision and the Commission’s opinion. J.B. Hunt Transp. Servs.

Inc. v. Hollingsworth, 2016 Ark. App. 279, ___ S.W.3d ___.

       It is the Commission’s duty, not ours, to make credibility determinations, to weigh

the evidence, and to resolve conflicts in the evidence and testimony. Adams v. Bemis Co.,

Inc., 2010 Ark. App. 859. Where the Commission has denied a claim because of the

claimant’s failure to meet his burden of proof, the substantial-evidence standard of review

requires that we affirm if the Commission’s opinion displays a substantial basis for the denial

of relief. Bolus v. Jack Cecil Hardware, 2013 Ark. App. 288. Because this is the sole issue

now before us, and because the Commission’s opinion adequately explains its decision, we

affirm by memorandum opinion. In re Memorandum Opinions, 16 Ark. App. 301, 700
S.W.2d 63 (1985) (per curiam).

       Affirmed.

       ABRAMSON and WHITEAKER, JJ., agree.

       Robert T. James, P.A., by: Robert T. James, for appellant.

       Friday, Eldredge & Clark, LLP, by: Guy Alton Wade and Phillip M. Brick, Jr., for

appellees.




                                              2